IN THE SUPREME COURT, STATE OF WYOMING

                                     2013 WY 88

                                                              April Term, A.D. 2013

                                                                  July 18, 2013

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-13-0005
v.

CYNTHIA K. VAN VLEET, WSB
#6-4385,

Respondent.


                         ORDER OF PUBLIC CENSURE

[¶1] This matter came before the Court upon a “Report and Recommendation for
Public Censure,” filed herein June 12, 2013, by the Board of Professional Responsibility
for the Wyoming State Bar. The Court, after a careful review of the Board of
Professional Responsibility’s Report and Recommendation and the file, finds that the
Report and Recommendation should be approved, confirmed and adopted by the Court,
and that Respondent Cynthia K. Van Vleet should be publicly censured for her conduct,
which is described in the attached Report and Recommendation. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Public Censure, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that Cynthia K. Van Vleet is hereby publicly
censured for her conduct, which is described in the attached Report and Recommendation
for Public Censure; and it is further
[¶4] ORDERED that, on or before December 31, 2013, Ms. Van Vleet shall complete
four (4) hours of continuing legal education on the subject of ethics; and it is further

[¶5] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Ms. Van Vleet shall reimburse the Wyoming State Bar the amount
of $4,697.43, representing the costs incurred in handling this matter, as well as pay the
administrative fee of $500.00. Ms. Van Vleet shall pay the total amount of $5,197.43 to
the Clerk of the Board of Professional Responsibility on or before December 31, 2013;
and it is further

[¶6] ORDERED that the Clerk of this Court shall docket this Order of Public Censure,
along with the incorporated Report and Recommendation for Public Censure, as a matter
coming regularly before this Court as a public record; and it is further

[¶7] ORDERED that, pursuant to Section 4 of the Disciplinary Code for the Wyoming
State Bar, this Order of Public Censure, along with the incorporated Report and
Recommendation for Public Censure, shall be published in the Wyoming Reporter and
the Pacific Reporter; and it is further

[¶8] ORDERED that the Clerk of this Court cause a copy of the Order of Public
Censure to be served upon Respondent Cynthia K. Van Vleet.

[¶9]   DATED this 18th day of July, 2013.


                                               BY THE COURT:

                                               /s/

                                               MARILYN S. KITE
                                               Chief Justice